Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 1 of 13           PageID #: 1




                     UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF ALABAMA
                          NORTHERN DIVISION

JIMMY W. MASINGILL, JR..                )
                                        )
      Plaintiff/Respondent,             )
                                        )
v.                                      )   Case No.: 20-CV-524
                                        )
SERVISFIRST BANCSHARES,                 )
INC.; RON MORRISON; BART                )
MCBRIDE; TEAM WINDMILL,                 )
LLC; PIGEON BRANCH, LLC;                )
ET AL.,                                 )
                                        )
      Defendants/Petitioners.           )

                             NOTICE OF REMOVAL
TO THE HONORABLE UNITED STATES DISTRICT & BANKRUPTCY
JUDGES, ALL PARTIES IN THE ABOVE-REFERENCED STATE COURT
CIVIL ACTION HEREBY REMOVED, THE CLERK OF THE STATE COURT,
AND THE CLERK OF THE UNITED STATES DISTRICT & BANKRUPTCY
COURT FOR THE SOUTHERN DISTRICT OF ALABAMA, NORTHERN
DIVISION:


PLEASE TAKE NOTICE that SERVISFIRST BANCSHARES, INC., RON
MORRISON, BART MCBRIDE and TEAM WINDMILL, LLC (hereinafter
collectively referred to as “Removal Defendants”) submit this Notice of Removal in
accordance with Rule 9027 of the Federal Rules of Bankruptcy Procedure, 28 U.S.C.
§ 1452(a), 28 U.S.C. § 157(a) and Southern District of Alabama General L.R. 87, or
in the alternative, pursuant to 28 U.S.C. 1441, and respectfully represents as follows:
                     The Northern District Bankruptcy Case
     1. On September 5, 2019, JIMMY W. MASINGILL, JR. (hereinafter
        “Debtor”) filed a voluntary chapter 7 petition, commencing a case (the
        “Chapter 7 Case”) before the United States Bankruptcy Court for the
                                    Page 1 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 2 of 13           PageID #: 2




        Northern District of Alabama, Southern Division. The Chapter 7 Case was
        designated as Case No. 19-03599-TOM7.

     2. On September 20, 2019, the Bankruptcy Court appointed Andre Toffel as
        Trustee (hereinafter “Trustee) in the Chapter 7 Case.

     3. In the Schedules and other disclosures filed with the Bankruptcy Court,
        Debtor failed to list the claim against ServisFirst Bank (or ServisFirst
        Bancshares, Inc.) and others as an asset of the estate in the Chapter 7 Case.

     4. Debtor failed to identify the claim against ServisFirst Bank (or ServisFirst
        Bancshares, Inc.) and others at the First Meeting of Creditors in the Chapter
        7 Case.

     5. On March 4, 2020, ServisFirst Bank filed a Complaint to Except Debt from
        Discharge against the Debtor under 11 U.S.C. § 523(a)(6) pertaining to the
        Debtor’s failure to remit to ServisFirst Bank the net sales proceeds of
        collateral sold by Debtor to a third parties during 2017-2019 (hereinafter
        the “Section 523(a)(6) Case”). The Section 523(a)(6) Case is still pending
        before the U.S. Bankruptcy Court for the Northern District of Alabama,
        Case Number AP 20-00012-TOM.

     6. Based upon the Debtor’s failure to disclose the claim against the
        Defendants, the Trustee filed a No Asset Report, no creditors filed claims
        and the Debtor received a discharge on March 6, 2020 in the Chapter 7
        Case.

     7. On May 7, 2020, Debtor assigned his statutory redemption rights “together
        with all right, title and interest of Assignor [Jimmy W. Masingill, Jr.] in and
        to the property described or referred to in the aforesaid mortgage to Will
        Kadish, his heirs and assigns.” See Assignment of Statutory Right of
        Redemption from Foreclosure attached hereto as Exhibit “1” and
        incorporated herein as if fully set forth.




                                    Page 2 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 3 of 13          PageID #: 3




                             The State Court Action
     8. On October 1, 2020, Debtor filed a Complaint in the Circuit Court of Perry
        County, Alabama against the Defendants and alleged inter alia that
        beginning in 2017 the Defendants set out on a scheme to take the Debtor’s
        property which was consummated during the calendar year of 2019
        (hereinafter the “State Court Action”). The State Court Action is
        designated Case Number 53-CV-2020-900038. A copy of the Complaint
        filed in the State Court Action is attached hereto as Exhibit “2” and is
        incorporated herein as if fully set forth. The Debtor alleged that ServisFirst
        Bancshares, Inc. purposely loaned Debtor more money than he was able to
        pay back in order to obtain the equity in his home (subject to prior
        mortgages to other lenders) and his Perry County Farm (which was subject
        to a prior mortgage in favor of Alabama AG). Debtor also alleged in the
        State Court Action that ServisFirst Bancshares, Inc. improperly sued
        Debtor in the Bankruptcy Court to recover the proceeds of the collateral-
        equipment that Debtor sold- the Section 523(a)(6) Case. The claims
        asserted in the State Court Action by Debtor are fraud, negligence or
        wantonness and negligent or wanton hiring/training/supervision/retention
        of Morrison and McBride. See Exhibit “2”.

     9. While the records of the Clerk of Circuit Court in Perry County, Alabama
        have not been updated, Defendants were served with the Summons &
        Complaint in the State Court Action on the following dates: ServisFirst
        Bancshares, Inc.- October 7, 2020; Ron Morrison- October 5, 2020; Bart
        McBride- October 5, 2020; Team Windmill, LLC- October 5, 2020; and
        Pigeon Branch, LLC- October 5, 2020.


              Recent Northern District Bankruptcy Court Action
     10.On October 2, 2020, Debtor filed a Complaint to Declare Asset of Debtor
        against the Trustee in the U.S. Bankruptcy Court for the Northern District
        of Alabama, Case Number AP 20-00040-TOM (hereinafter the “Northern
        District AP”). A copy of this Complaint is attached hereto as Exhibit “3”
        and incorporated herein as if fully set forth. In the Northern District AP,
        Debtor seeks a declaratory ruling that the claims asserted in the State Court
        Action were property of the Debtor, rather than “property of the estate.”

                                    Page 3 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 4 of 13         PageID #: 4




        The Debtor alleges that the U.S. Bankruptcy Court for the Northern District
        of Alabama has subject matter jurisdiction and the action is a “core
        proceeding” pursuant to 28 USC §157(b)(2). See Exhibit “3”, ¶ 8, 9.

     11.On October 7, 2020, the Trustee reopened the Chapter 7 Case to administer
        the asset which is the claim against the Defendants in the State Court
        Action.


     12.On October 7, 2020, the Clerk of the Bankruptcy Court issued a Notice to
        Creditors in the Chapter 7 Case advising the creditors that assets have been
        discovered and that the creditors should submit Proof of Claims within
        ninety (90) days.


     13.The Trustee has asserted in the Chapter 7 Case and the Northern District
        AP that the claims asserted in the State Court Action are “property of the
        estate” under 11 U.S.C. § 541(a) because much of the conduct alleged in
        the Complaint occurred before September 5, 2019. For example, the sale
        of the Debtors home took place months before the Bankruptcy Petition was
        filed in the Chapter 7 Case. See Amended Motion for Judgment on the
        Pleadings filed by the Trustee in the Northern District AP is attached hereto
        as Exhibit “4” and incorporated herein as if fully set forth herein.


     14. It should be noted that any claim of the Debtor in the State Court Action
        relating to the foreclosure sale or redemption of the Perry County property
        was transferred by the Debtor to a third party before the State Court Action
        was filed. See Exhibit “1”.



                               General Averments
     15.The State Court Action was filed after the Bankruptcy Petition was filed by
        Debtor in the Chapter 7 Case and this Court has jurisdiction over the claims
        asserted in the State Court Action pursuant to 28 U.S.C. §§ 1334(b).
        Whether the State Court Action accrued pre-petition or post-petition, the
                                   Page 4 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 5 of 13          PageID #: 5




        State Court Action involves claims that either “arise under, arise in or are
        related to” a case under Title 11. 28 U.S.C. §§ 1334(b), 1334(e)(1).

     16.Removal Defendants allege that this case involves claims which are a “core
        proceeding” pursuant to 28 U.S.C. § 157(b), requiring a threshold
        determination as to whether the claims are property of the estate and thus a
        proceeding “arising in” a Title 11 case, and requiring a determination of the
        scope of 11 USC §541, and thus a proceeding “arising under” Title 11.
        The Debtor made the same “core proceeding” allegation in the Complaint
        filed in the Northern District AP. See Exhibit “3”, ¶ 9.



                       Claims are Property of the Estate
     17.When a bankruptcy case is filed, virtually all the debtor’s assets vest in the
        bankruptcy estate. 11 U.S.C. §541(a)(1). Such property includes causes of
        actions belonging to a debtor at the commencement of a case. In re Upshur,
        317 B.R. 446, 452 (Bankr. N.D. Ga.2004); Chen v. Siemens Energy Inc.,
        467 F. App’x 852, 853-54 (11th Cir. 2012). “Generally speaking, a pre-
        petition cause of action is the property of the Chapter 7 bankruptcy estate,
        and only the trustee in bankruptcy has standing to pursue it.” Parker v.
        Wendy’s International, Inc., 365 F.3d 1268, 1272 (11th Cir. 2004), citing
        Barger v. City of Cartersville, 348 F.3d 1289, 1292 (11th Cir.2003).

     18.The Bankruptcy Trustee owns all causes of action that have accrued prior
        to the filing of the bankruptcy petition. Taylor v. Wells Fargo Bank, NA (In
        re Taylor), 2018 Bankr. LEXIS 660 *18 (Bankr. N.D. Ga. 2018).


     19.In Porrett v. Hillen (In re Porrett), 564 B.R. 57 (D. Idaho 2016) the court
        explained that the accrued claim is property of the estate even if the debtor
        did not know about the claim when the bankruptcy was filed.


            “Bankruptcy and appellate courts in and out of the Ninth Circuit
            agree that property of the bankruptcy estate includes accrued
            causes of action, even if the debtors were unaware of the claims
                                    Page 5 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 6 of 13            PageID #: 6




            at the time they filed their bankruptcy petition. See, e.g., In re
            Michael, 423 B.R. 323, 330 (Bankr. D. Idaho 2009) (‘If the cause
            of action accrued prior to a debtor’s petition date, it is an asset
            that must be scheduled. . . . Moreover, the accrued cause of action
            is property of the estate even if the debtors were unaware of the
            claim when they filed for bankruptcy protection.’ (quoting In re
            Hettick, 413 B.R. 733, 752 (Bankr. D. Mont. 2009)); In re
            Brown, 363 B.R. 591, 605 (Bankr. D. Mont. 2007) (‘Moreover,
            [an] accrued cause of action is property of the estate even if the
            debtors were unaware of the claim when they filed for
            bankruptcy protection.’); accord Tyler v. DH Capital Mgmt.,
            Inc., 736 F.3d 455, 462 (6th Cir. 2013) (‘[A]ll causes of action
            that hypothetically could have been brought pre-petition are
            property of the estate. This is the case ‘even if the debtor[ ] w[as]
            unaware of the claim.’ (internal citations omitted; quoting In re
            Michael, 423 B.R. at 330)); Guay v. Burack, 677 F.3d 10, 17 (1st
            Cir. 2012) (explaining that a debtor must disclose all potential
            claims in a bankruptcy petition, because such potential claims
            become property of the bankruptcy estate); Love v. Tyson Foods,
            Inc., 677 F.3d 258, 261 (8th Cir. 2012) (explaining that pending
            and unliquidated claims, and even potential causes of action,
            must be disclosed and become property of the bankruptcy estate);
            Wieburg v. GTE Southwest, Inc., 272 F.3d 302, 306 (5th Cir.
            2001) (holding that, where the debtor filed bankruptcy after the
            events giving rise to her discrimination claims had occurred, the
            claims were property of the bankruptcy estate).

            More specifically, ‘[a] cause of action need not be formally filed
            prior to the commencement of a bankruptcy case to become
            property of the estate.’ Clift v. BNSF Ry. Co., No. 2:14-CV-
            00152-LRS, 2015 U.S. Dist. LEXIS 103424, 2015 WL 4656151,
            *1 (E.D. Wash. Aug. 5, 2015) (citing Cusano v. Klein, 264 F.3d
            936 (9th Cir. 2001)). Also, ‘[n]othing in § 541 limits property of
            the estate to property scheduled by a debtor.’ In re Blixseth, 684
            F.3d at 871; Wickenkamp v. Hostetter Law Group, LLP, 2:15-
            CV-296-PK, 2015 U.S. Dist. LEXIS 175782, 2015 WL 9948219,
            *13 (D. Or. Dec. 3, 2015) (‘An accrued cause of action becomes
                                    Page 6 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 7 of 13            PageID #: 7




            an asset of the bankruptcy estate, even if it is not scheduled as
            such.’ (citing 11 U.S.C. § 541(a), and Cusano v. Klein, 264 F.3d
            936, 945 (9th Cir. 2001)).”
     In re Porrett, 564 B.R. at 66-67.
  20.In Alabama, a cause of action for fraud accrues for purposes of statute of
     limitations when the plaintiff first becomes aware of the misrepresentation.
     Alabama Code § 6-2-3 (1975).

  21.In Alabama, a negligence/wantonness action accrues when the Plaintiff is first
     injured by the Defendant’s conduct, even if other more significant damages
     later occur. In Federal Savings & Loan Insurance Corporation, et al. v.
     Haralson, et al., 813 F.2d 370 (11th Cir. 1987) the court explained as follows:

        “The statute of limitations begins to run in favor of the party liable
        from the time the cause of action accrues, and the cause of action
        accrues as soon as the party in whose favor it arises is entitled to
        maintain an action. Payne v. Alabama Cemetery Ass'n, Inc., 413 So.
        2d 1067, 1072 (Ala.1982). The fact the plaintiff is ignorant of the tort
        or injury does not toll the statute until discovery. Id. Nor does the
        fact the full amount of damages is not apparent at the time of the first
        legal injury prevent the cause of action from accruing:

            ‘If the act of which the injury is the natural sequence is of
            itself a legal injury to plaintiff, a completed wrong, the
            cause of action accrues and the statute begins to run from
            the time the act is committed, be the actual damage [then
            apparent] however slight, and the statute will operate to
            bar a recovery not only for the present damages but for
            damages developing subsequently and not actionable at
            the time of the wrong done; for in such a case the
            subsequent increase in the damages resulting gives no new
            cause of action.’ Home Ins. Co. v. Stuart-McCorkle, Inc.,
            291 Ala. 601, 285 So. 2d 468, 473 (1973) (quoting Kelley
            v. Shropshire, 199 Ala. 602, 75 So. 291, 292 (1917))
            (brackets in original).”


                                   Page 7 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 8 of 13           PageID #: 8




  22.It is also true that the accrual of a cause of action for purposes of determining
     whether a claim is “property of the estate” is treated differently from
     determining when a cause of action accrues for purposes of the statute of
     limitations. In Blanco v Bank of America, N.A., 2020 U.S. Dist. LEXIS 149453
     *8-14 (M.D. Fla., August 19, 2020) the court held that a fraud claim had
     accrued and was ‘property of the estate’ even though a Florida statute allowed
     for the delayed assertion of that right as far as statute of limitations was
     concerned. As the court explained, there are different interests supporting the
     accrual doctrines when determining whether a claim is “property of the estate”
     and when the statute of limitations begins to run. Blanco v Bank of America,
     N.A., supra at 8-14.

  23.Under 11 U.S.C. § 554, once an asset becomes part of the bankruptcy estate,
     the debtor's rights in the asset are extinguished unless the asset is abandoned
     back to the debtor. Parker v. Wendy’s International et al., 365 F.3d 1268, 1272
     (11th Cir. 2004). When a bankruptcy case is closed, property of the estate that
     is not abandoned under § 554 and that is not administered in the bankruptcy
     proceeding remains property of the estate. Id. Importantly, "[f]ailure to list an
     interest on a bankruptcy schedule leaves that interest in the bankruptcy estate."
     Id., citing Mobility Systems & Equip. Co. v. United States, 51 Fed.Cl. 233, 236
     (Fed.Cl.2001) (citing cases) and Vreugdenhill v. Navistar Int'l Transp. Corp.,
     950 F.2d 524, 525-26 (8th Cir.1991).


                              Subject Matter Jurisdiction
   24.This Court has jurisdiction of this matter, pursuant to 28 USC §1334(b) as a
      civil proceeding “arising under” Title 11 or “arising in” a case under Title 11.
      The Debtor has invoked the jurisdiction of the United States Bankruptcy Court
      for the Northern District of Alabama to decide whether the claims asserted in
      the state court action are “property of the estate,” in a proceeding that he
      himself characterizes as a “core proceeding,” and thus a matter “arising in” a
      Title 11 case and/or “arising under” Title 11. See Exhibit 3, ¶ 6-8. The Debtor
      seeks an order to determine what is property of the estate and thus subject to
      the Debtor’s Chapter 7 Case. Id. The litigation of the Debtor’s claims in this
      present action will, as a threshold matter, require a determination as to whether
      the claims are property of the estate. The standing of the Debtor to bring the
      lawsuit depends upon this threshold determination. If the claims are property
                                    Page 8 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 9 of 13         PageID #: 9




      of the estate they can only be brought by the Trustee as the real party in
      interest. The determination of what is property of the estate is a matter that
      can only arise in a Title 11 case and so it is a proceeding “arising in” a case
      under Title 11. It is also a proceeding “arising under” Title 11 as the court
      will have to determine the scope of 11 U.S.C. §541. See In re Gladstone, 513
      B. R. 149, 156 (Bankr. S. D. Fla. 2014); see also In re Bank United Financial
      Corp., 462 B.R. 885, 893-894, and n.24 (Bankr. S. D. Fla. 2011) (“What is or
      is not property of a bankruptcy estate is an issue that stems from the
      bankruptcy itself, one that can only arise in a bankruptcy proceeding, since
      the concept of what is property of a bankruptcy estate does not exist outside
      of a bankruptcy case. . . . The determination of what is or is not property of
      the estate has been widely recognized as a core matter.”).

  25.Alternatively, the State Court Action is “related to” a case under Title 11. 28
     U.S.C. § 1334(b). In Thomas Scott Tufts, et al. v. Edward C. Hay, et al.,___
     F.3d ___, 2020 WL 6144563, Case: 19-11496 (11th Cir. October 20, 2020), the
     court reiterated the rule of bankruptcy court jurisdiction as follows:

        “[T]he test for determining whether a civil proceeding is related to
        bankruptcy [under section 1334(b)] is whether the outcome of the
        proceeding could conceivably have an effect on the estate being
        administered in bankruptcy.” In re Lemco Gypsum, Inc., 910 F.2d
        784, 788 (11th Cir. 1990) (quotation marks omitted).

  26.Removal of each claim and cause of action of the State Court Action to the
     Bankruptcy Court is authorized by 28 U.S.C. §§ 1452, 1334 and 157 and the
     General Order of the District Court for the Southern District of Alabama
     referring bankruptcy matters to the United States Bankruptcy Court for the
     Southern District of Alabama. See Southern District of Alabama General L.R.
     87.


                          Jurisdiction Under 28 USC §1441
  27.Removal Jurisdiction also exists under 28 U.S.C. § 1441. The Complaint in
     the State Court Action alleges claims that arise under the Bankruptcy Code.
     Therefore, federal question jurisdiction exists under 28 U.S.C. § 1331, because
     the State Court Action is a civil proceeding arising under a law of the United
                                   Page 9 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 10 of 13          PageID #: 10




      States. In re Seven Springs Apartments- Phase II, 34 B.R. 987, 993-994 (N.D.
      Ga. 1998)(Section 1331 provides the Bankruptcy Court with an independent
      basis of subject matter jurisdiction). As such, removal under Section 1441 is
      appropriate.
                                Procedure After Removal
   28.The State Court Action, until the filing of this Notice of Removal and the filing
      of a copy of this Notice of Removal with the State Court, was still pending
      before the State Court.

   29.Upon information and belief, Defendant, Pigeon Branch, LLC, will file a
      Joinder to Removal.

   30.This Notice of Removal is accompanied by a copy of process and pleadings in
      the State Court Action in accordance with Rule 9027(1) of the Federal Rules
      of Bankruptcy Procedure. The term “pleadings” is defined by Rule 7 of the
      Federal Rules of Civil Procedure. Copies of the above-mentioned process and
      pleadings are to be filed contemporaneously with the filing of this Notice of
      Removal. If additional documents relating to the State Court Action are
      required, the Defendants will submit such documents. The Docket Sheet from
      the State Court Action and all documents filed in the State Court Action are
      attached hereto as Exhibit “5” and incorporated herein as if fully set forth.


       NOW THEREFORE, all parties to the pending State Court Action, are
 HEREBY NOTIFIED pursuant to Rule 9027(e) of the Federal Rules of Bankruptcy
 Procedure, as follows:
    A. Removal of the State Court Action and all claims and causes of action therein
       was effected upon the filing of a copy of this Notice of Removal with the
       Clerk of the State Court pursuant to Rule 9027(c) of the Federal Rules of
       Bankruptcy Procedure.

    B. The State Court Action is removed from the State Court to the United States
       District Court for the Southern District of Alabama and referred to the United
       States Bankruptcy Court for the Southern District of Alabama.



                                    Page 10 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 11 of 13      PageID #: 11




    C. The parties to the State Court Action shall proceed no further in the State
       Court unless and until the action is remanded by the bankruptcy court.
 DATED: November 4, 2020.


                                      Respectfully submitted,
                                      /s/ Douglas J. Centeno
                                      Douglas J. Centeno, Esq.
                                      ASB-4507T78D
                                      Co-Counsel for ServisFirst Bancshares, Inc.

 OF COUNSEL:
 BENTON, CENTENO & MORRIS, LLP
 2019 3rd Avenue North
 Birmingham, Alabama 35203
 (205) 278-8000 Phone
 (205) 278-8005 Facsimile
 dcenteno@bcattys.com

                                      /s/ Jeffery J. Hartley
                                      Jeffrey J. Hartley, Esq.
                                      ASB- 4885H66J
                                      Co-Counsel for ServisFirst Bancshares, Inc.

                                      /s/ William W. Watts, III
                                      William W. Watts, III, Esq.
                                      ASB-5095S67W
                                      Co-Counsel for ServisFirst Bancshares, Inc.

 OF COUNSEL:
 HELMSING, LEACH, HERLONG
    NEWMAN & ROUSE, P.C.
 Post Office Box 2767
 Mobile, AL 36652
 (251) 432-5521- Phone
 jjh@helmsinglaw.com
 www@helmsinglaw.com


                                  Page 11 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 12 of 13          PageID #: 12




                                        /s/ P. Thomas Dazzio, Jr.
                                        P. Thomas Dazzio, Jr., Esq.
                                        ASB- 4313A30P
                                        Counsel for Bart McBride

 OF COUNSEL:
 FRIEDMAN, DAZZIO, ZULANAS & BOWLING, P.C.
 3800 Corporate Woods Drive
 Birmingham, Alabama 35242
 (205) 278-7040- Phone
 tdazzio@friedman-lawyers.com

                                        /s/ H. Lanier Brown, II
                                        H. Lanier Brown, II, Esq.
                                        ASB- 1705W51H
                                        Counsel for Ron Morrison and
                                          Team Windmill, LLC

 OF COUNSEL:
 WATKINS & EAGER, PLLC
 Saks Building
 1904 First Avenue North, Suite 300
 Birmingham, Alabama 35203
 (205) 598-2100- Phone
 lbrown@watkinseager.com


                          CERTIFICATE OF SERVICE

    I hereby certify that I have served a copy of the foregoing on the following below
 of record by PACER ECF/CM, electronic filing, e-mail and/or placing a copy of
 same in the U.S. Mail, postage prepaid and properly addressed, on this the 4th day of
 November, 2020:

 Thomas T. Gallion, III, Esq.
 HASKELL SLAUGHTER GALLION & WALKER, LLC
 8104 B Seaton Place
 Montgomery, Alabama 36116
 ttg@hsg-law.com
 Counsel for Plaintiff, Jimmy W. Masingill, Jr.
                                    Page 12 of 13
Case 2:20-cv-00524-TFM-MU Document 1 Filed 11/04/20 Page 13 of 13   PageID #: 13




 Tyrone Means, Esq.
 MEANS GILLIS LAW, P.C.
 60 Commerce Street, Suite 200
 Montgomery, Alabama 36104
 tcmeans@meansgillislaw.com
 Counsel for Plaintiff, Jimmy W. Masingill, Jr.

 Robert H. Turner, Esq.
 TURNER, TURNER & BRYANT
 416 Washington Street
 Marion, Alabama 36756
 rturner@turnerandturner.lawyer
 Counsel for Plaintiff, Jimmy W. Masingill, Jr.

 J. Milton Coxwell, Jr.
 COXWELL & COXWELL
 P.O. Box 625
 Monroeville, Alabama 36461-0625
 coxwelaw@gmail.com
 Counsel for Pigeon Branch, LLC


                                       /s/Douglas J. Centeno
                                       OF COUNSEL




                                    Page 13 of 13
